                     Case 20-11670-KBO              Doc 6       Filed 09/08/20        Page 1 of 5



                           ,17+(81,7('67$7(6%$1.5837&<&2857
                                )257+(',675,&72)'(/$:$5(

                                                                  
    ,QUH                                                        &KDSWHU
                                                                  
    *1&+2/',1*6,1&et al.                                   &DVH1R .%2 
                                                                  
                    'HEWRUV                                     -RLQWO\$GPLQLVWHUHG 
                                                                  
                                                                  
                                                                  



                   AMENDED SCHEDULE OF ASSETS AND LIABILITIES FOR
                  GNC INTERNATIONAL HOLDINGS, INC. (CASE NO. 20-11670)





     7KHGHEWRUVLQWKHVHFKDSWHUFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFKGHEWRU¶V8QLWHG6WDWHVIHGHUDOWD[
       LGHQWLILFDWLRQQXPEHULIDSSOLFDEOHRURWKHUDSSOLFDEOHLGHQWLILFDWLRQQXPEHUDUH*1&+ROGLQJV,QF  
       *1&3DUHQW//&  *1&&RUSRUDWLRQ  *HQHUDO1XWULWLRQ&HQWHUV,QF  *HQHUDO1XWULWLRQ
       &RUSRUDWLRQ   *HQHUDO 1XWULWLRQ ,QYHVWPHQW &RPSDQ\   /XFN\ 2OGFR &RUSRUDWLRQ   *1&
       )XQGLQJ ,QF   *1& ,QWHUQDWLRQDO +ROGLQJV ,QF   *1& &KLQD +ROGFR //&   *1&
       +HDGTXDUWHUV//&  *XVWLQH6L[WK$YHQXH$VVRFLDWHV/WG  *1&&DQDGD+ROGLQJV,QF  
       *HQHUDO 1XWULWLRQ &HQWUHV &RPSDQ\   *1& *RYHUQPHQW 6HUYLFHV //&   *1& 3XHUWR 5LFR
       +ROGLQJV,QF  DQG*1&3XHUWR5LFR//&  7KHGHEWRUV¶PDLOLQJDGGUHVVLV6L[WK$YHQXH
       3LWWVEXUJK3HQQV\OYDQLD
                                      Case 20-11670-KBO                      Doc 6         Filed 09/08/20                 Page 2 of 5

 Fill in this information to identify the case:

 Debtor name         GNC International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           20-11670
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           CANNING, SUSAN M.                                                    Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           DAVIS, AMY N.                                                        Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           GONZALEZ, ERIN                                                       Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           LAWRENCE, CAMERON                                                    Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                      Case 20-11670-KBO                      Doc 6         Filed 09/08/20                 Page 3 of 5

 Debtor       GNC International Holdings, Inc.                                                        Case number (if known)            20-11670
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           MILANOVICH, MATT                                                     Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           O'CONNOR, GAVIN                                                      Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?     No       Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           SELETZ, CARL                                                         Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?     No       Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           SULLIVAN, DAVID J.                                                   Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?     No       Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           TOLIVAR, TRICIA                                                      Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?     No       Yes

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           VIANELLO, STEPHEN                                                    Contingent
           ADDRESS ON FILE                                                      Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    INDEMNIFICATION CLAIM
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                      Case 20-11670-KBO                      Doc 6       Filed 09/08/20             Page 4 of 5

 Debtor       GNC International Holdings, Inc.                                                    Case number (if known)       20-11670
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                            0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                            0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                              0.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                Case 20-11670-KBO                    Doc 6         Filed 09/08/20         Page 5 of 5




Fill in this information to identify the case:

Debtor name         GNC International Holdings, Inc.

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)     20-11670
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule       Schedule E/F Part: 2
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Tricia Tolivar
                                                           Signature of individual signing on behalf of debtor

                                                            Tricia Tolivar
                                                            Printed name

                                                            Authorized Signatory
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
